Citation Nr: 1543646	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a cardiovascular disability, to include the residuals of myocardial infarction and tachycardia. 

4. Entitlement to service connection for a bilateral foot disability, to include as secondary to the claimed low back disability.

5. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to April 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2012 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision denied service connection for a neck disability, back disability, bilateral foot disability, and residuals of a heart attack and found new and material evidence had not been received to reopen a previously denied claim of service-connection for tachycardia.  The July 2012 rating decision, in pertinent part, denied service connection for diabetes mellitus.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

An unappealed March 2008 rating decision, in pertinent part, denied service connection for tachycardia based upon a finding that there was no evidence showing it was incurred in, aggravated by, or caused by military service.  In February 2009, the Veteran filed a claim of service connection for the residuals of a heart attack.  As noted, the July 2009 rating decision currently on appeal found new and material evidence had not been received to reopen a previously denied claim of service-connection for tachycardia and separately denied service connection for the residuals of a myocardial infarction.  In Velez v. Shinseki, 23 Vet. App. 199 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  In Velez, the Court found separate claims involved overlapping symptoms and that the factual basis for the claim was the same, distinguishing the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) in which the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Id.  Under the circumstances, it is the Board's conclusion that while the claim filed in February 2009 involves some "overlapping symptoms" with the prior claim, it is a separate claim for a distinct cardiovascular disability that includes the symptom of a rapid heartbeat.   Accordingly, the Board finds it is a single claim for a cardiovascular disability that will be reviewed de novo.  The Board has characterized the claim accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.  

The Veteran contends neck and low back disabilities became manifest in service and have persisted since.  On May 2012 VA neck examination, cervical spine stenosis with a herniated disc was diagnosed.  The examiner indicated he reviewed the Veteran's claims file and opined his neck disability was not incurred in or caused by the claimed in-service injury.  The examiner noted his service treatment records (STRs) document a single neck injury from when he was kicked in the neck in July 1971 and that he did not complain of neck pain on separation.  He concluded the lack of continued complaints show the muscle spasm resolved.  He also noted there were no documented neck complaints for more than 30 years after the Veteran separated from service.  
It appears that pertinent (and perhaps critical) private medical records are outstanding.  At the March 2015 Board hearing, the Veteran reported he was treated for neck pain at Cook County hospital in Chicago, Illinois in 1980/1981.  He said treatment providers told him an X-ray showed he had a disc disability at that time.  In March 2015, he submitted an authorization form for the records from the John H. Stroger Hospital of Cook County (formerly Cook County hospital) from April 1980 to April 1982.  It does not appear the complete records have been sought.  

At the Board hearing, the Veteran reported he fell from an armored personnel carrier while training during active service and injured his low back.  His representative indicated the Veteran was treated for back pain at St. Elizabeth hospital between 2003 and 2004.  He noted the records were associated with the claims file and show the Veteran reported his back pain began in service.  However, a close review of his record found such treatment records are not associated with the claims file.  

Given the current state of the record, any records showing neck or back related complaints between 1972 and the present would be pertinent evidence and must be obtained.  An examination to secure medical opinions that encompass all additional evidence received would be necessary if the development for records bears fruit.

The matter of service connection for a bilateral foot disability is inextricably intertwined with service connection for a back disability claim because the Veteran has asserted his bilateral foot numbness and swelling are secondary to the claimed back disability.

[The appellant is reminded that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

Regarding service connection for a cardiovascular disability, the Veteran's STRs show he complained of rapid heartbeat in December 1971.  He was noted to have tachycardia, and coronary awareness was diagnosed.  He complained of heart trouble and chest pain in January and February 1972.  Bronchitis was diagnosed.  On February 2008 heart examination, tachycardia was diagnosed.  The Veteran reported he had coronary artery disease diagnosed four years prior to the examination.  The examiner, a nurse practitioner, opined it would be speculation to relate the current tachycardia to the in-service tachycardia.  He explained that stress can elevate a heart rate, but the etiology is unclear.  He did not explain to what extent the current tachycardia may be dissociated from the tachycardia in service, or the basis for doing so.  He also indicated that an opinion regarding whether the tachycardia was related to heart disease would be based on speculation because heart disease was not diagnosed until four years prior to the examination.  On March 2011 VA heart examination history of a myocardial infarction in 2003 and ischemic heart disease were diagnosed.  As there is conflicting evidence regarding the nature and etiology of the Veteran's cardiovascular disability, another examination to resolve the remaining medical questions is needed.

Regarding service connection for diabetes mellitus, the Veteran's proposed theory of entitlement to the benefit sought is one of presumptive service connection based on an allegation of exposure to Agent Orange or other herbicides in Germany.  Proper adjudication of such claim first requires a determination of whether the Veteran was exposed to Agent Orange or other herbicides as claimed.  VA has extended the presumptive provisions of 38 U.S.C.A. § 1116 to veterans who served in locations other than Vietnam where herbicides such as Agent Orange were used.  

The Veteran contends he was exposed to herbicides while performing field training maneuvers in Germany in 1971.  At the Board hearing, he testified it was apparent a defoliant was used to clear two training areas of vegetation before he trained there.  He contended he was exposed to the defoliants at a training camp in Wildflecken, Germany and at another training facility outside of Stuttgart, Germany.  He could not provide specific geographic details of the second location.  In November 2010, the RO requested the National Personnel Records Center to furnish the dates of service in Vietnam, but did not obtain his service personnel records or attempt to determine whether he was exposed to herbicides in Germany.  On remand, exhaustive development to corroborate or rebut each of the Veteran's theories of exposure to herbicides is necessary.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment (including records of any orthopedic or radiologic treatment) for a neck disability (including from the John H. Stroger Hospital of Cook County (formerly Cook County hospital) from April 1980 to April 1982) and for a back disability (including from the St. Elizabeth medical center from 2003 to 2004) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If he does not respond to the request for authorizations for VA to secure the private treatment records, the claims for neck and back disabilities should be further processed under 38 C.F.R. § 3.158(a)(after the Veteran has been afforded the period of time specified in that regulation to respond).

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his neck, back, feet, diabetes, and any cardiovascular disability from August 2014 to the present (to specifically include the reports of his treatment at the Hines VA Medical Center in Chicago, Illinois).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.
3. The AOJ should arrange for exhaustive development to corroborate or rebut the Veteran's allegations of exposure to herbicides, including Agent Orange, while serving in Germany.  The development must include for information as to whether herbicides were dispersed in training areas in Germany where the Veteran's unit served in 1971, to include the Wildflecken training camp and any training areas outside of Stuttgart, Germany.  The AOJ must make formal findings accepting or rejecting each of the Veteran's allegations of exposure to herbicides (with explanation of rationale that incorporates the information sought).

4. After the above development is completed, the AOJ should arrange for any additional development needed to adjudicate the Veteran's neck and back claims in light of the records received (i.e., if the factual predicate for nexus opinions is altered by the development, e.g., if postservice continuity of neck and/or back complaints is shown and a neurological examination is needed to determine the nature and likely etiology of the Veteran's claimed bilateral foot disability). 

5. The AOJ should arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and likely etiology of his variously diagnosed cardiovascular disability(ies).  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each cardiovascular disability shown.

(b) What is the most likely etiology for each cardiovascular disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active service, to include complaints and treatment for chest pain and rapid heartbeat therein? 

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  The examiner should also discuss/explain the nature, features, and etiology of tachycardia, to include whether it is an acute (or may be a chronic) condition, whether it is a factor in the development of cardiovascular pathology, and whether or not a current tachycardia may be entirely dissociated from tachycardia noted during remote service (and if so, the basis for doing so).

If it is determined that a cardiovascular disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

6. The AOJ should then review the entire record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

